DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 20, 22-25, 28, and 30-33 have been cancelled.  
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.

The rejection of claims 19, 22-23, 25-27, 30-31, and 33 under 35 U.S.C. 103 as being unpatentable over Blaber et al. (U.S. Patent Application Publication 2010/0298220) in view of  Shireman et al. (of record) is withdrawn in view of the claim amendments.  This rejection was with respect to the S116K modified FGF-1 polypeptide that is no longer being claimed.

Specification
The disclosure is objected to because of the following informalities: The incorporation of sequence listing (paragraph [0003] of the specification) should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  See specification amendment submitted 9/22/2022.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21, 26-27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 19 and 27 have been amended to recite “the therapeutically effective amount is effective for mitogenic stimulation of fibroblasts.”  No basis has been pointed to and none is apparent.  In particular with respect to claim 19, the specification does not disclose that mitogenic stimulation of fibroblasts will treat all physiological conditions associated with insufficient blood flow, including all aspects of peripheral artery disease or all skin lesions (see claim 26). In particular with respect to claim 27, the specification does not disclose that mitogenic stimulation of fibroblasts will treat all wounds.
The specification does not disclose that therapeutically effective amounts are those that are effective for mitogenic stimulation of fibroblasts.  At least for example, paragraph [0049] of the specification discloses that therapeutically effective amounts are an amount effective to increase blood flow, stimulate angiogenesis, and/or vascularization within or to a particular
tissue or region of the body of a treatment subject. At least for example, paragraph [0050] of the specification discloses that therapeutically effective amounts may be an amount effective to improve the quality and/or rate of healing or repair of a damaged tissue or wound.  Mitogenic stimulation of fibroblasts is not disclosed.
	The claims constitute new matter.


Claims 19, 21, 26-27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of proliferating BaF3 cells and NIH 3T3 fibroblasts by administering SEQ ID NO: 2, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
SEQ ID NO: 2 is a modified FGF-1 having at least 80% amino acid sequence identity to wild-type human FGF-1 having SEQ ID NO: 1 and having an arginine at amino acid position 116 rather than serine as in SEQ ID NO: 1.
As set forth in the prior Office action, all methods encompassed by the claims are not enabled.  
None of the examples administer the modified FGF-1 of SEQ ID NO: 2 to a subject having a physiological condition associated with insufficient blood flow or to a human subject having a wound.  Example 2 is limited to in vitro mitogenic assay studies in BaF3 cells and NIH 3T3 fibroblasts.  The results from these examples cannot be extrapolated to enable treating all physiological conditions associated with insufficient blood flow (claim 19) or wounds (claim 27).  The specification does not link mitogenic stimulation of fibroblasts as being therapeutic for treating all physiological conditions associated with insufficient blood flow or for treating all wounds.  
At least for example, there is no evidence or reason to believe that administration of SEQ ID NO: 2 would treat the physiological condition associated with insufficient blood flow such as atherosclerosis.  There is no evidence that FGF-1 reduces or removes plaques or that mitogenic stimulation of fibroblasts would do so.   At least for example, there is no evidence or reason to believe that administration of SEQ ID NO: 2 would treat wounds such as acne and plaque psoriasis. There is no evidence that FGF-1 treats acne or psoriasis or that mitogenic stimulation of fibroblasts would do so.  
The breadth of the claims is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 21,  and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is confusing as the preamble goal of treating a physiological condition associated with insufficient blood flow is inconsistent with the step of administering SEQ ID NO: 2 in an amount effective for mitogenic stimulation of fibroblasts.  It is unclear how mitogenic stimulation of fibroblasts meets the preamble goal of treating a physiological condition associated with insufficient blood flow, particularly for peripheral artery disease or skin lesions (see claim 26).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Blaber et al. (U.S. Patent Application Publication 2010/0298220) in view of  Shireman et al. (of record), Klingenburg et al. (of record), Wong et al. (of record), Blaber et al. (U.S. Patent Application Publication 2011/0224404), and Jonker et al. (U.S. Patent No. 9,446,097).
Blaber et al. (U.S. Patent Application Publication 2010/0298220) teaches that mutant FGF-1 polypeptides having 90% identity to wild-type human FGF-1 of SEQ ID NO: 1 can be used to treat ischemic conditions such as coronary artery disease or peripheral vascular disease and wounds.  SEQ ID NO: 1 is the 140 amino acid form of human FGF-1.  FGF-1 binds heparin and heparin-bound FGF-1 exhibits reduced susceptibility to proteolytic degradation.  Mutating the FGF-1 to increase the thermodynamic stability of the protein is desirable.  See at least abstract; Figure 2; claims 15-23, 40-48, 60-68, and 82-90; and paragraphs [0010-0011, 0013-0014, 0056-0057, 0070, and 0079].  The reference discloses therapeutically effective amounts to increase blood flow, angiogenesis, and/or vascularization as well improve the quality and/or rate of healing or repair of a wound.  Treating diseases or conditions caused by insufficient blood flow (such as peripheral arterial disease) are disclosed.  See at least paragraphs [0131, 0134, and 0137].  Pharmaceutical compositions and various modes of administration such as intravenous and topical administration are disclosed.  See at least paragraphs [0119-0125].  
Blaber et al. does not disclose mutating  serine to arginine at amino acid position 116 of the 140 amino acid form of human FGF-1. 
 Those of ordinary skill in the art at the time of the effective filing date, including inventor Blaber et al., considered that lysine and arginine were conservative amino acid substitutions that would not significantly affect properties of polypeptides when substituted for each other. 
 Blaber et al. (U.S. Patent Application Publication 2011/0224404) discloses that lysine and arginine are conservative substitutions for one another at paragraph [0053].  Note that this disclosure is with reference to proteins including FGF-1.  See at least paragraph [0012 and 0014] and Figure 2.  
Jonker et al. (U.S. Patent No. 9,446,097) claims methods of using a mutated FGF-1 having substitutions at positions K112, K113, K118, R122, or K128 (numbered as in instant SEQ ID NO: 1).  Jonker et al. discloses that lysine and arginine are conservative substitutions for one another.  See column 9, lines 40-44.
Wong et al. discloses the sequence for the wild-type human and bovine FGF-1 polypeptides.  See Figure 1.  The reference does not disclose the modification S116R.  It is noted that this position in the human FGF-1 sequence of Figure 1 is numbered as amino acid position 130. Bovine FGF-1 has arginine (R) at this position and human FGF-1 has serine (S) at this position.
Shireman et al. discloses a mutated human FGF-1 protein designated S130K (see at least abstract), and Klingenburg et al. discloses mutated human FGF-1 proteins designated S130E and S130A (see at least Figure 1A and Figure 3).  As evidenced by Wong et al., amino acid position 130 in each of these proteins corresponds to instant amino acid position 116 using instant SEQ ID NO: 1 as a reference for the numbering. See at least Figure 1 of Wong et al. Note that Shireman et al. references Wong et al. on page 383 and as reference 9.  Each of the S130K, S130E, and S130A FGF-1 proteins is biologically active.  Neither Shireman et al. nor Klingenburg et al. disclose mutating position 116 to arginine (R).
Shireman et al. further teaches that heparin enhances the proliferation induced by the S130K FGF-1 mutant as compared to unmutated FGF-1.  Heparin facilitates the binding of FGF-1 to the FGF receptor.  Heparin is believed to form a biologically active dimer of FGF-1 that modulates the signaling through the FGF receptors. See at least abstract; page 383, left column, last complete paragraph; and Table 1.  Shireman et al. discusses making mutations in the major heparin-binding domain of the protein and discloses that the S130K FGF-1 mutant is a gain of function mutation.  See pages 388-389, bridging paragraph.  FGF-1 (unmutated) and the S130K FGF-1 mutant both induce endothelial cell (EC) and smooth muscle cell (SMC) proliferation in the presence of heparin, but the dose-response curve of S130K FGF-1 mutant suggests that it is more potent, inducing greater proliferation at lower concentrations of heparin as compared with FGF-1.  See page 389, left column, last full paragraph.  This would clearly suggest to one of ordinary skill in the art the S130K FGF-1 mutant has increased binding affinity for heparin.  One of ordinary skill in the art would have expected that an S130R FGF-1 mutant (having a conservative substitution) would have resulted in comparable properties to the S130K mutant of Shireman et al.  
Klingenberg et al. further discloses that mutations at S130 and K132 affect heparin binding.  See abstract.  Figure 1C, top graph, discloses binding of mutant and wild-type growth to heparin-Sepharose.  The S130E mutant exhibited virtually identical heparin affinity as the wild-type whereas the S130A eluted in a broad peak.  See page 18082-18083, bridging paragraph.  As such, those of ordinary skill in the art would have known that instant amino acid position S116 in FGF-1 was important for heparin binding.  In addition, the S130E mutant exhibited higher affinity receptor binding.  See page 18085, right column, second paragraph in discussion section.  Klingenberg et al. discloses the correlation between mitogenic potency and heparin affinity.  See penultimate paragraph on page 18086.  Figure 1C shows the FGF-1 mutant polypeptides of K132R and K132A.  The K132R mutation, disclosed as the most conservative mutation, reduced heparin affinity the least whereas the K132A mutation (a non-conservative substitution) reduced heparin affinity considerably.  That is, the K132R mutant still had significant heparin binding affinity.  This demonstrates the interchangeability of arginine for lysine as a conservative substitution in FGF-1.

SEQ ID NO: 2 in the instant claims is the 140 amino acid form of wild-type human FGF-1 having arginine rather than serine at amino acid position 116.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute arginine at position 116 of human FGF-1 in place of the lysine substitution taught by Shireman et al.  Bovine and human FGF-1 are highly conserved and the bovine sequence has arginine at position 116 as taught by Wong et al.  Shireman et al. and Klingenburg et al. make clear that various S116 mutants retain activity including when lysine is substituted at this amino acid position. Arginine is a conservative substitution for lysine as taught by Blaber et al. (U.S. Patent Application Publication 2011/0224404) and Jonker et al., and an arginine at position 116 corresponds to the naturally occurring amino acid at this position in the bovine FGF-1 species homolog as taught by Wong et al. One would have been motivated to make the S116R mutation  in order to have additional therapeutic human FGF-1 agents for use in the methods of treatment taught by Blaber et al. (U.S. Patent Application Publication 2010/0298220).  In addition, one of ordinary skill in the art at the time of the effective filing date would have expected that the conservative substitution of arginine rather than lysine would have resulted in comparable properties to the S130K mutant of Shireman et al.  The ability of heparin to enhance the proliferation induced by the S130K mutant would have been understood to be due to increased binding affinity of the S130K mutant for heparin based on the disclosure of Shireman et al.
The prior art exemplifies mutating Ser-116 to several different amino acids (Ala, Glu, and Lys) and evaluating the properties of the resulting FGF-1 mutants.  The exemplification of FGF-1 mutations at position 116 in the prior art establishes the fact that Ser-116 was in fact amenable to substitution, particularly with Lys.  The Lys-116 substitution from the naturally occurring Ser amino acid was exemplified by Shireman et al. One of ordinary skill in the art would have had an expectation of producing an FGF-1 polypeptide with properties similar to the construct of Shireman et al. when interchanging Arg for Lys at this position.
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute arginine in place of lysine at amino acid position 130 (corresponding to amino acid position 116) in the S130K FGF-1 variant of Shireman et al. resulting in a sequence comprising instant SEQ ID NO: 2.  Note that instant claims 19 and 27 “comprise” SEQ ID NO: 2 and permit the longer form of FGF-1 taught by Shireman et al.  It would also have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute arginine at amino acid position 116 of the human FGF-1 of SEQ ID NO: 1 of Blaber et al. (U.S. Patent Application Publication 2010/0298220) resulting in a sequence consisting of instant SEQ ID NO: 2 (see instant claims 21 and 29).  Blaber et al. (U.S. Patent Application Publication 2010/0298220) makes clear that the 140 amino acid form (i.e. “consists of SEQ ID NO: 2” as in claims 21 and 29) would have been expected to be biologically active and useful in the disclosed methods of treatment. The claimed modified S116R FGF-1 polypeptides are obvious, and it would have been obvious to administer the S116R FGF-1 variants suggested by the prior art to treat a physiological condition associated with insufficient blood flow (instant claim 19) such as peripheral artery disease (instant claim 26) or to treat a wound (instant claim 27) in the methods disclosed by Blaber et al. (U.S. Patent Application Publication 2010/0298220).  Blaber et al. (U.S. Patent Application Publication 2010/0298220) discloses administering therapeutically effective amounts to increase blood flow, angiogenesis, and/or vascularization as well improve the quality and/or rate of healing or repair of a wound.  The instant claims do not recite a particular amount of SEQ ID NO: 2 (e.g. 10 mg/kg) and the effective amounts to increase blood flow, angiogenesis, and/or vascularization as well improve the quality and/or rate of healing or repair of a wound as suggested by Blaber et al. (U.S. Patent Application Publication 2010/0298220) would have been sufficient for mitogenic stimulation of fibroblasts as recited in the instant claims.  FGF-1 would have been a known mitogen for fibroblasts as evidenced by at least Blaber et al. (U.S. Patent Application Publication 2010/0298220), Shireman et al., and Klingenburg et al.
The claimed methods would have been obvious.

Applicant argues that the cited references do not suggest any reason to use the S116K mutant in the method of Blaber ‘220.  This argument is not persuasive. Blaber ‘220 discloses that any FGF-1 polypeptide having 90% identity to wild-type human FGF-1 of SEQ ID NO: 1 can be used to treat ischemic conditions such as coronary artery disease or peripheral vascular disease and wounds.  The combination of the prior art suggests that the S116K FGF-1 mutant of SEQ ID NO: 2 would be a suitable modified FGF-1 polypeptide.
Applicant argues that Shireman teaches that the S130K mutant exhibits a reduction in mitogenic activity.  This argument is not persuasive.  Applicant does not point to a particular portion of the reference in support of this statement.  However, the S130K mutant is mitogenic (and by extension an expectation of the same for the S130R mutant) and the claims do not require any particular level of mitogenicity. See at least the abstract and Table I of Shireman et al.
The claimed methods would have been obvious.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa